DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

  ARLENE PREUDHOMME, on behalf of AIDAN BAILEY and DILLAN
                        BAILEY,
                       Appellant,

                                       v.

                            GARTH F. BAILEY,
                                Appellee.

                                No. 4D19-1397

                                [March 19, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrea Ruth Gundersen, Judge; L.T. Case No. 18-8018
DVCE (58).

   Arlene Preudhomme, Pembroke Pines, pro se.

   No brief filed on behalf of appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CIKLIN and GERBER, JJ., concur.

                            *          *           *

   Not final until disposition of timely filed motion for rehearing.